Vanguard Funds Supplement to the Prospectus Prospectus Text Changes The following replaces similar text for the second bullet point under the heading Frequent Trading or Market-Timing in the More on the Fund(s) section:  Each Vanguard fund (other than money market funds and short-term bond funds, but including Vanguard Short-Term Inflation-Protected Securities Index Fund) generally prohibits a contract owner or annuitant from exchanging into a fund contract for 30 calendar days (60 calendar days for participants in employer-sponsored defined contribution plans recordkept directly by Vanguard) after the contract owner or annuitant has exchanged out of that fund contract. © 2015 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS FTPA 092015
